Motion Granted.

It is so ordered.
s/James G. Carr                             In the United States District Court
Sr. U.S. District Judge                      For the Northern District of Ohio
                                                     Western Division

                                 Steven Dagustino, et al.,                Case No. 3: 20 cv 1375

                                        Plaintiffs                        Judge James Carr

                                                                          Motion to Withdraw Motion
                                 v.                                       for Preliminary Injunction

                                 Mike DeWine, Governor                    Patricia Horner
                                 Et al.,                                  S. Ct. #0039912
                                                                          412 14th Street
                                                                          Toledo, OH 43604
                                        Defendants                        (419) 699-6163
                                                                          FAX (419) 244-1119
                                                                          attorneypath@gmail.com
                                                                          Counsel for Plaintiffs

                          Now come plaintiffs, through their Attorney Patricia Horner and hereby requests

           this Court grant them their motion to withdraw their pending motion for preliminary injunction

           against defendants.[Doc. #10].

                                                                 Respectfully submitted,

                                                                 /s/ Patricia Horner
                                                                 Patricia Horner




                                                 Certificate of Service
                 This is to certify that a copy of the foregoing was delivered to Tracy L. Bradford, Assist.
           OH A.G., attorney for defendants, via this Court’s electronic mail system on this 9th day of May
           2021.


                                                         /s/ Pat Horner
                                                         Pat Horner
